UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

= ee ew ew ew ewe ew eee ee ee ele ee eel a ee ee hl ee xX
In re: FRED H. SIEMON, :
Debtor,
FRED H. SIEMON, MEMORANDUM DECISION
Appellant, AND ORDER
20 Civ. 7508 (GBD)
-against-
KRISTA M. PREUSS!,
Appellee
j— ee ew ee ee ee ee ee ee ele eee ee xX

GEORGE B. DANIELS, United States District Judge:

Appellant, Fred H. Siemon, pro se, appeals from an order of the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”) entered on July 16, 2020,
which lifted the automatic stay pursuant to 11 U.S.C. § 362(d)(1), allowing secured creditor NYCTL
1998-2 Trust to exercise its rights in Appellant’s real property located at 1614 Stadium Avenue
Bronx, New York. (Order Granting Motion for Relief from Stay (“Relief Order’’), dated July 16,
2020, ECF No. 38, 20-10351-cgm.) Appellant’s appeal is DISMISSED because it is both untimely
and moot.

At a hearing on July 9, 2020, Chief U.S. Bankruptcy Judge Cecelia G. Morris, ruled that
the automatic stay in the case was lifted because “the only reason that [Siemon] filed] this

bankruptcy case [was] to get protection of the automatic stay.” (See Tr. of Hearing, dated July 9,

 

' Appellee, Krista Preuss, the Chapter 13 Trustee, submitted a letter to the Court stating that she takes no
position on the propriety of the Relief Order. Appellee submits that the dispute and issue on appeal is
between NYCTL 1998-2 Trust, as the secured creditor who moved to have the automatic stay lifted, and
Siemon. Regardless of the party included in the caption, Siemon’s appeal is untimely and moot for the
reasons explained below.

 

 

 
2021, ECF No. 9-2, at 18:13-15.) Chief Judge Morris found that Siemon had filed in order “stop
a foreclosure action” which had already been litigated in New York state court. (/d. at 19:2-
21:20.) On July 16, 2021, the Bankruptcy Court docketed the Relief Order, lifting the automatic
stay. (See ECF No. 38, 20-10351-cgm.) On September 14, 2020, Siemon filed his notice of appeal
of the Relief Order in this Court. (ECF No. 1.)

An order granting or denying relief from an automatic stay is a final, appealable order.
Ritzen Grp., Inc. v. Jackson Masonry, LLC, 1408. Ct. 582, 586 (2020). The Bankruptcy Code and
Federal Rules of Bankruptcy Procedure require parties to appeal from a final order “within 14 days
after entry of the... order... being appealed.” 28 U.S.C. §158(c)(2); Fed. R. Bank. P. 8002(a).
The Second Circuit has held that the “time limit contained in Rule 8002(a) is jurisdictional, and
that, in the absence of a timely notice of appeal in the district court, the district court is without
jurisdiction to consider the appeal, regardless of whether the appellant can demonstrate excusable
neglect.” Siemon v. Emigrant Savings Bank (In re Siemon), 421 F.3d 167, 169 (2d Cir. 2005). The
time limit in Rule 8002(a) is clear, but “the analysis does not end there” because Rule
8002(d)(1)(B) “empowers district courts to extend the filing period beyond the 14-day
baseline.” Jn re Soundview Elite Lid., 512 B.R. 155, 157 (S.D.N.Y. 2014) aff'd, 597 Fed.Appx.
663 (2d Cir. 2015). However, a court is precluded from granting such an extension if the
“judgment, order, or decree appealed from . . . grants relief from an automatic stay under § 362”
of the Bankruptcy Code. Fed. R. Bankr. P. 8002(d)(2)(A).

Here, the Bankruptcy Court issued the Relief Order on July 16, 2021. Under Rule 8002(a),
Siemon had fourteen days—until July 30, 2020—1o timely file a notice of appeal of the Relief
Order. Moreover, because the Relief Order expressly granted relief from the automatic stay

under Section 362 of the Bankruptcy Code, the fourteen-day deadline cannot be extended. Fed.

 

 
R. Bankr. P. 8002(d)(2)(A). Thus, Siemon’s was required to file his notice of appeal within
fourteen days and his filing on September 14, 2020 was untimely.”

Even if the appeal were not untimely, Siemon’s appeal must also be dismissed because it
is moot. “In bankruptcy proceedings, the mootness doctrine involves equitable considerations as
well as the constitutional requirement that there be a case or controversy.” Jn re Chateaugay
Corp., 10 F.3d 944, 95253 (2d Cir.1993). Under Article III’s “case or controversy” requirement,
“if an event occurs while a case 1s pending on appeal that makes it impossible for the court to grant
‘any effectual relief []° to a prevailing party, the appeal must be dismissed.” Church of Scientology
of California v. United States, 506 U.S. 9, 12 (1992). Here, Chief Judge Morris dismissed the
bankruptcy case on November 13, 2020. (ECF No. 65, 20-10351-cgm.) Thus, even if it had not
been properly lifted by the Relief Order, the automatic stay terminated upon the dismissal of the
case. 11 U.S.C. $362 (c)(2)(B). Accordingly, this Court cannot fashion any effectual relief because
there is no longer a pending “case or controversy.”

Siemon’s appeal is dismissed. The Clerk of the Court is directed to close the motions at
ECF Nos. 12, 14, 15 and to close the case.

Dated: New York, New York

May 27, 2021
SO ORDERED.

Gracy, 9. Dork

GYORGHB. DANIELS
United States District Judge

 

* Pleadings submitted by a pro se litigant “must be construed liberally,” and must be read “to raise the
strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.
2006); see also In re Motor Liquidation Co., 2012 WL 398640, at *2 (S.D.N.Y. Feb. 7, 2012) (construing
submissions of pro se bankruptcy appellant liberally). But, while pro se litigants in bankruptcy proceedings
“are generally afforded some latitude, they are nonetheless required to learn and comply with procedural
rules.” Jn re Truong, 388 B.R. 43, 45 (S.D.N.Y. 2008).

3

 
